RUFFIN, Presiding Judge,
dissenting.
The majority has effectively rewritten the insurance policy that Selective Way Insurance Company (“Selective Way”) issued to Litigation Technology, Inc. (“Litigation Technology”). Accordingly, I dissent.
1. The “surface water” exclusion in Litigation Technology’s policy provides that Selective Way
*42will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or damage is excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss. . . .
g. Water
(1) Flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all whether driven by wind or not.
Litigation Technology admitted below that the water that entered its offices began as rainwater that accumulated on the ground and flowed down Spring Street. But it argues — and both the trial court and the majority apparently agree — that something other than surface water caused the flood damage.
To support its argument, Litigation Technology relies on Aetna Fire Underwriters Ins. Co. v. Crawley.10 In Crawley, surface drainage from a heavy rainfall filled an excavated pit in the ground, then flowed into a sewer line through an open tap and entered the claimant’s house via the plumbing connections. The insurer declined coverage for the resulting damage based on the policy’s surface water provision, which excluded losses “ ‘caused by, resulting from, contributed to or aggravated by’. .. surface water.”11 The trial court denied the insurer’s motion for summary judgment and we affirmed, noting that “ ‘[sjurface waters’. . . comprise water flowing on the surface of the ground at the time they enter the home of the insured.”12 Citing this analysis, Litigation Technology asserts that the surface water exclusion does not apply here because the rainwater that made its way into its basement offices entered through a pipe after flowing from the street into an excavated pit below the ground.
Pretermitting whether surface water loses its character by entering a pit and flowing through a pipe, I believe that the exclusion in this case bars Litigation Technology’s claim. Unlike the policy in Crawley, Litigation Technology’s policy specifically excludes any damage caused directly or indirectly by surface water. Moreover, it specifies that surface water need not be the only cause of the damage. The exclusion applies regardless of whether some other cause “contributes concurrently or in any sequence to the loss.”
*43Litigation Technology does not dispute that rainwater moving down Spring Street triggered the series of events that created the office flood. And although the rainwater did not flow from the ground directly into Litigation Technology’s premises, it certainly fell within the definition of “surface water” when it entered the excavated pit.13 Regardless of whether it became something other than surface water as it moved through the pipe and into the basement office space, or whether it carried with it sewage and other debris from the pit, the initial surface water cannot be ignored as a cause of the flood and any resulting damage.
I recognize that “[exceptions, limitations and exclusions to insuring agreements require a narrow construction on the theory that the insurer, having affirmatively expressed coverage through broad promises, assumes a duty to define any limitations on that coverage in clear and explicit terms.”14 Nevertheless, an unambiguous policy exclusion “must be given effect, even if ‘beneficial to the insurer and detrimental to the insured.’ ”15 And “[w]e will not strain to extend coverage where none was contracted or intended.”16
The surface water exclusion plainly applies to damage caused directly or indirectly by surface water, whether alone or in conjunction with any other cause. Although the majority argues that surface water did not enter Litigation Technology’s office space, such water began the sequence of events resulting in the flood and damage. Thus, surface water was a contributing factor in the loss, even if it played its role at the front end of this sequence. Under these circumstances, Litigation Technology’s claim falls within the exclusion. To find otherwise requires an improperly strained reading of the policy language.
2. Litigation Technology also argues that, even if the surface water exclusion applies, Selective Way waived its right to rely on that exclusion. Again, I disagree.
To support its waiver argument, Litigation Technology asserts that Selective Way initially stated that it would cover the claim and did not invoke the surface water exclusion until Litigation Technology filed suit, over 18 months after the flood. Litigation Technology further notes that, shortly after the flood, a company hired to investigate the incident informed Selective Way that, in its opinion, the damage had been caused by surface water.
*44Decided October 8, 2004
Drew, Eckl & Farnham, Brian T. Moore, Clayton H. Farnham, for appellant.
“The longstanding general rule is that neither waiver nor estoppel can be used to create liability not created by an insurance contract and not assumed by the insurer under the terms of the policy.”17 Thus, “[t]he doctrines of implied waiver and of estoppel, based upon the conduct or action of the insurer, are not available to bring within the coverage of a policy risks expressly excluded by its terms.”18 An insurer may waive policy provisions inserted for its benefit, as well as policy conditions or limitations upon which it might otherwise rely.19 Such waiver, however, may not be used to enlarge coverage to include a risk not assumed by the insurer.20
Litigation Technology’s policy excluded the risk of damage caused directly or indirectly by surface water. To apply waiver here “would result in redrafting [the] policy to include a risk specifically excluded by mutual agreement.”21 Despite Selective Way’s conduct, therefore, the insurer did not waive the surface water exclusion.22 And, as discussed in Division 1, the exclusion bars Litigation Technology’s claim for damages. In my opinion, therefore, the trial court erred in denying Selective Way’s motion for summary judgment.
I am authorized to state that Presiding Judge Andrews and Judge Ellington join in this dissent.
Magill & Atkinson, Stephen F. Dermer, LauraD. Tubbs, Austin & Sparks, John B. Austin, John T Sparks, for appellee.

 132 Ga. App. 181 (207 SE2d 666) (1974).


 Id. at 182 (1).


 Id. at 183.


 See Hirschfield v. Continental Cas. Co., 199 Ga. App. 654, 655 (405 SE2d 737) (1991).


 (Punctuation omitted.) Id.


 Jefferson Ins. Co. of New York v. Dunn, 269 Ga. 213, 216 (469 SE2d 696) (1998).


 Id.


 Andrews v. Ga. Farm &c. Ins. Co., 226 Ga. App. 316, 317 (487 SE2d 3) (1997). In Prescott’s Altama Datsun v. Monarch Ins. Co., 253 Ga. 317, 318 (319 SE2d 445) (1984), our Supreme Court set forth an exception to this rule in cases where a liability insurer, “without reserving its rights, assumes the defense of an action or continues such defense with knowledge, actual or constructive, of noncoverage.” The Prescott exception has no application in this case, which does not involve the defense of Litigation Technology against a third-party liability claim.


 (Punctuation omitted.) Kilgore v. Southern Gen. Ins. Co., 210 Ga. App. 434, 435-436 (2) (436 SE2d 547) (1993). See also Caribbean Lumber Co. v. Phoenix Assurance Co. of New York, 227 Ga. App. 236, 241 (5) (488 SE2d 718) (1997) (“The coverage of a policy cannot be extended by estoppel or by waiver.”).


 See Sargent v. Allstate Ins. Co., 165 Ga. App. 863, 865 (1) (303 SE2d 43) (1983).


 See id. at 865-866 (through its conduct, automobile liability insurer could waive condition requiring that all covered drivers reside in policyholder’s household because such waiver “in no way resulted] in an expansion of the coverage so as to include a risk not assumed by the insurer”; policy covered risk of injury and death through an automobile collision, which was risk involved in claim).


 Andrews, supra.


 See id.; see also Jacobs v. American Interstate Ins. Co., 249 Ga. App. 795, 797 (3) (549 SE2d 767) (2001) (statements by representatives of insurer that policy offered coverage for incident “amounted to mere opinions” and could not “change the unambiguous terms of the policy”).